UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


EUGENE J. HUBKA,                          
                   Plaintiff-Appellant,
                v.
                                                 No. 01-1431
MOBIL CORPORATION; EXXON MOBIL
CORPORATION,
             Defendants-Appellees.
                                          
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                  T. S. Ellis, III, District Judge.
                         (CA-00-1219-A)

                      Argued: January 23, 2002

                     Decided: February 21, 2002

      Before WILKINSON, Chief Judge, and WILKINS and
                 GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Seth Charles Berenzweig, ALBO & OBLON, L.L.P.,
Arlington, Virginia, for Appellant. Charles B. Wayne, PIPER, MAR-
BURY, RUDNICK & WOLFE, L.L.P., Washington, D.C., for Appel-
lees. ON BRIEF: David A. Oblon, ALBO & OBLON, L.L.P.,
Arlington, Virginia, for Appellant. Elisha A. King, PIPER, MAR-
BURY, RUDNICK & WOLFE, L.L.P., Washington, D.C., for Appel-
lees.
2                       HUBKA v. MOBIL CORP.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Eugene J. Hubka challenges the order of the district court granting
summary judgment in favor of Mobil Corporation (Mobil) and Exxon
Mobil Corporation (ExxonMobil) on his breach of contract claim. For
the reasons stated below, we affirm.

                                  I.

   In 1964, just after he graduated from college, Eugene Hubka began
working for Mobil as a Junior Engineer. Over the years, Hubka held
various positions in the company, eventually moving to Mobil’s Fair-
fax, Virginia facility in 1980. In 1991, Mobil offered Hubka a posi-
tion as the Strategic Investment Coordinator at its refinery in Yanbu,
Saudi Arabia. He signed an offer letter, dated October 8, 1991, which
provided, in pertinent part:

    Upon satisfactory completion of your loan assignment, you
    will be reinstated with U.S. Marketing & Refining at no less
    than the base pay you attained during your loan assignment
    and in a position at least equal in salary group (18) to the
    position you held prior to your loan assignment.

The 1991 offer letter also stated that the duration of the loan assign-
ment would be "approximately 3 years."

   On November 30, 1999, Mobil merged with Exxon Corporation,
forming ExxonMobil. Hubka was still working in Saudi Arabia at the
time. Though many jobs were eliminated as a result of the merger,
ExxonMobil offered Hubka a position with the new company. This
rendered him ineligible to receive the "change-in-control" severance
package ExxonMobil offered to terminated employees.
                        HUBKA v. MOBIL CORP.                          3
   On January 9, 2000, Mobil’s human resources department sent
Hubka an e-mail with the ExxonMobil Assignment Decision Form
attached. The Assignment Decision Form was created by ExxonMobil
specifically because of the merger. Employees were to indicate on the
form whether they accepted or declined the position they were offered
with the merged company.

   When Hubka received the Assignment Decision Form, he sent an
e-mail to the manager of Mobil’s human resources department in
Saudi Arabia, explaining that it was his desire to be offered the
change-in-control benefits package. If the package was not available
to him, Hubka stated that he would accelerate his request for repatria-
tion to the United States. He noted that the Assignment Decision
Form did not mention the "guarantee" that he could return to the
United States. He stated, "I feel exposed to the possibility that Exxon-
Mobil could leave me here in Yanbu ‘forever.’ Therefore, I want
some recognition in the form that Mobil’s promise of a repat [sic] job
still applies before I initial/sign."

   Hubka informed his supervisors that he wished to accept the posi-
tion with ExxonMobil. However, he refused to sign the Assignment
Decision Form without a promise of reinstatement to a job in the
United States. He interlineated the repatriation language on the form,
but was told that if he refused to unconditionally sign by January 25,
2000, he would be treated as having resigned. Despite assurances
from management that every effort would be made to accommodate
his repatriation request, Hubka did not sign the form. He therefore
was treated as having retired from Mobil on March 1, 2000.

  On July 5, 2000, Hubka filed a two count complaint against Mobil
and ExxonMobil in Fairfax County Circuit Court, alleging breach of
contract and constructive fraud. Defendants removed the case to the
United States District Court for the Eastern District of Virginia, Alex-
andria Division. The parties filed cross-motions for summary judg-
ment and the district court heard oral arguments on the motions. The
court granted defendants’ motion for summary judgment on Hubka’s
constructive fraud claim and denied Hubka’s motion for partial sum-
mary judgment in all respects. After taking the remaining matters
under advisement, the court granted summary judgment in favor of
4                       HUBKA v. MOBIL CORP.
Mobil and ExxonMobil on the breach of contract claim and dismissed
the case. Appellant timely filed his notice of appeal.

                                   II.

   We review the district court’s grant of summary judgment de novo.
JKC Holding Co., LLC v. Washington Sports Ventures, Inc., 264 F.3d
459, 465 (4th Cir. 2001). Summary judgment is appropriate when "the
pleadings, depositions, answers to interrogatories, and admissions on
file, together with affidavits, if any, show that there is no genuine
issue as to any material fact and that the moving party is entitled to
judgment as a matter of law." Fed. R. Civ. P. 56(c). Mere speculation
by the non-movant cannot create a genuine issue of material fact. Cox
v. County of Prince William, 249 F.3d 295, 299 (4th Cir. 2001).

                                  III.

   For summary judgment purposes, the parties agreed that the 1991
offer letter was a contract and that ExxonMobil was responsible for
prior obligations undertaken by Mobil. The district court granted
defendants’ motion for summary judgment, finding that Hubka failed
to offer proof that Mobil and ExxonMobil breached their repatriation
obligations because he failed to perform a condition precedent of the
contract—he failed to satisfactorily complete his loan assignment in
Saudi Arabia. The district court also found that Hubka could not pre-
vail on an anticipatory repudiation theory of breach because while the
evidence showed that Mobil and ExxonMobil refused to allow Hubka
to alter the Assignment Decision Form, that refusal did not amount
to clear and unequivocal evidence that they were repudiating their
repatriation and reassignment obligations under the 1991 offer letter.

   We agree that the grant of summary judgment was proper, how-
ever, we do so on reasons that differ slightly from those of the district
court. After eight years in Saudi Arabia, Hubka cannot be said to have
failed to satisfactorily complete his loan assignment. Thus, the district
court’s reliance on Hubka’s failure to complete a condition precedent
of the 1991 offer letter is misplaced.1
    1
   On appeal, Hubka argues that the district court erred in failing to
apply the prevention doctrine and in holding that no reasonable juror
could find that appellees anticipatorily breached the 1991 offer letter.
Because we find that Hubka, in fact, did complete his loan assignment,
we need not address these issues here.
                         HUBKA v. MOBIL CORP.                           5
   Though Hubka had completed his assignment and was entitled to
return to the United States, even in the light most favorable to him,
the evidence shows that Mobil and ExxonMobil did not breach the
1991 offer letter. Hubka claims he was forced to resign because Exx-
onMobil would not include a promise of repatriation in his Assign-
ment Decision Form.2 However, as the district court correctly
recognized, the terms of the Assignment Decision Form did not con-
tradict the terms of the 1991 offer letter. The form merely required
Hubka to acknowledge acceptance of a position with ExxonMobil "as
described to me" and to acknowledge his ineligibility for severance
benefits. In other words, the form confirmed whether at-will employ-
ees chose to accept positions with the new company. Hubka’s failure
to sign the form indicated that he was no longer an employee of
Mobil or ExxonMobil. Because he was no longer an employee, the
merged company was no longer required, or able to honor its repatria-
tion obligations.

   After over thirty years of loyal service to Mobil, it is unfortunate
that appellant’s career with the company ended in such a manner.
Indeed, it is understandable that Hubka would want to ensure that he
would be able to return to the United States. He wanted his repatria-
tion rights in writing, and he did not want to rely on supervisors’
assurances alone. What Hubka failed to realize was that his rights
were already set forth in writing in the 1991 offer letter. ExxonMobil
was under no obligation to repeat the promise of repatriation in the
Assignment Decision Form.

   Because Hubka resigned, we cannot know whether ExxonMobil
would have breached the 1991 offer letter. We note that all evidence
points to the contrary. The undisputed facts show that Hubka’s super-
visors told him they would process his transfer request and that in fact
the transfer and relocation process had been initiated. If Hubka had
chosen to remain employed by the merged company, he would have
had every right to seek enforcement of the 1991 letter.3
  2
     ExxonMobil would not alter the Assignment Decision Form on an
individual basis—thousands of these forms were created as a result of the
merger.
   3
     This would indeed be a different case if Hubka had signed the Assign-
ment Decision Form, become an employee of ExxonMobil and then been
denied a request to repatriate. However, as it stands, Hubka resigned
before the company was allowed an opportunity to arrange for the trans-
fer.
6                      HUBKA v. MOBIL CORP.
   Hubka has not shown that Mobil or ExxonMobil breached Mobil’s
1991 offer letter. Accordingly, the decision of the district court is
affirmed.

                                                        AFFIRMED